Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 15-25 are allowed because none of the prior art references of record teaches a liquid replenishing system comprising a nozzle of a liquid storage bottle and a cylindrical adapter of a liquid tank are fitted to each other, the one end of the needle is inserted into a slit valve of the liquid storage bottle so that the liquid storage bottle is secured to the liquid tank, wherein two fluid channels running parallel with each other in a needle, penetrating into a tank body inside a cylindrical adapter of a liquid tank that is provided on an inclined surface connecting an upper surface, include a first fluid channel and a second fluid channel, and an opening on one end side of the first fluid channel is located lower than an opening on one end side of the second fluid channel, wherein the cylindrical adapter has a central axis perpendicular to an inclined surface, and wherein a male screw is formed in the outer peripheral surface of the nozzle, and a female screw to be screwed with the male screw is formed in the inner peripheral surface of the cylindrical adapter in the combination as claimed. 

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.

   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853